Citation Nr: 0828692	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  99-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for damage to the phrenic nerve as a 
result of surgery performed in May 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1948 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on May 21, 2008, 
which vacated an August 2006 Board decision and remanded the 
case for additional development.  The issue initially arose 
from an August 1999 rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2002, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2008 order the Court, in granting a joint motion 
for remand, found the Board had failed to apply the 
provisions of 38 C.F.R. § 3.361(d)(2) which provided the 
standard for determining whether a veteran's additional 
disability was an event not reasonably foreseeable.  The 
Court also noted the Board had made no findings as to whether 
the veteran had properly consented to the May 1998 surgical 
procedure at issue.  

A review of the available record shows that copies of VA 
treatment records have been obtained, but that there is no 
indication that all pertinent records have been received.  
The veteran's service representative has asserted that all 
informed consent documents associated with the May 1998 
surgery were not of record and requested that original 
records be obtained.  Therefore, the Board finds additional 
development is required.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
September 2005.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in August 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile.  
38 C.F.R. § 3.159(c).  

Regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2007).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  The RO/AMC should obtain the 
veteran's complete original VA medical 
records associated with his May 20, 
1998, hospitalization.  These records 
should include, but are not limited to:  
Physician's notes, nursing notes, 
laboratory reports, consultation 
reports, imaging/radiology reports, 
operative reports, consent forms, 
admission reports, discharge summaries, 
and physical/occupational therapy 
reports

2.  Thereafter, the veteran's claims 
file should be reviewed by a 
cardiovascular surgeon or a thoracic 
surgeon for opinions as to whether VA 
surgical treatment on May 20, 1998, 
caused the veteran's additional 
disability as a result of (i) a VA 
failure to exercise the degree of care 
that would be expected of a reasonable 
health care provider (such as 
carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault), (ii) 
surgical treatment furnished without 
the veteran's informed consent (to be 
determined by whether the risk of this 
event was the type of risk that a 
reasonable health care provider would 
have disclosed in connection with the 
informed consent procedures of 
38 C.F.R. § 17.32), or (iii) an event 
not reasonably foreseeable based on 
what a reasonable health care provider 
would have foreseen (the event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided).  

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



